—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 17, 1996, convicting him of arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s unpreserved contention, the proof was legally sufficient to establish that the defendant either knew that a nonparticipant in the arson was in the building at the time the defendant started the fire, or that the circumstances were such as to render the presence of another person in the building a reasonable possibility (see, Penal Law § 150.15). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., O’Brien, Ritter and Krausman, JJ., concur.